                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                  No. 7:17-CV-201-D


VICTORIA CAREY, et al.,                  )
                                         )
                        Plaintiffs,      )
                                         )
                  v.                     )                          ORDER
                                         )
E.I. DU PONT DE NEMOURS AND CO., et al., )
                                         )
                        Defendants.      )


       On March 2, 2018, defendants moved to dismiss plaintiffs' consolidated class-action

complaint [D.E. 49] and filed a memorandum in support [D.E. SO]. On April 13, 2018, plaintiffs

responded in opposition [D.E. 60]. On April 27, 2018, defendants replied [D.E. 66].

       The court GRANTS IN PART and DENIES IN PART defendants' motion to dismiss [D.E.

49]. In due course, the court will issue an order expounding on its conclusions.

       SO ORDERED. This Uo day of March 2019.




                                                      United States District Judge
